Case 1:19-cv-02381-LTB-MEH Document 171-3
                                    158-2 Filed 10/29/20
                                                10/19/20 USDC Colorado Page 1 of 3




                             EXHIBIT A
Case
 Case1:19-cv-02381-LTB-MEH
      1:14-cv-01251-REB-MJWDocument
                            Document171-3
                                      12 Filed
                                          Filed07/03/14
                                                10/29/20 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page12ofof23




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 14-cv-01251-REB-MJW

   ERIC TAYLOR,

          Plaintiff,
   v.
   WALTER CHARNOFF, an individual,
   RENTRANGE, LLC, a Colorado limited liability company, and
   JOHN DOE, an individual,

          Defendants.


                   ENTRY OF APPEARANCE OF ELIZABETH H. GETCHES



          Elizabeth H. Getches of Moye White LLP enters an appearance as counsel of

   record for Defendants, Walter Charnoff and Rentrange, LLC, and requests that all

   pleadings together with notice of all hearings or actions in this case be sent to the

   following:


          Elizabeth H. Getches, Esq.
          Moye White LLP
          16 Market Square, 6th Floor
          1400 – 16th Street
          Denver, CO 80202-5529
          Email: liza.getches@moyewhite.com
Case
 Case1:19-cv-02381-LTB-MEH
      1:14-cv-01251-REB-MJWDocument
                            Document171-3
                                      12 Filed
                                          Filed07/03/14
                                                10/29/20 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page23ofof23




          Dated: July 3, 2014.

                                             Respectfully submitted,

                                             MOYE WHITE LLP


                                             By:/s/ Elizabeth H. Getches
                                                 Elizabeth H. Getches
                                                 Christopher T. Leach
                                                 16 Market Square, 6th Floor
                                                 1400 16th Street
                                                 Denver Colorado 80202-1486
                                                 Telephone: (303) 292-2900
                                                 Facsimile: (303) 292-4510
                                                 Email:liza.getches@moyewhite.com
                                                 Email:chris.leach@moyewhite.com

                                             Attorneys for Defendants


                                  CERTIFICATE OF SERVICE

            I hereby certify that on July 3, 2014, I electronically filed the foregoing document
   with the Clerk of Court using the CM/ECF system which will send notification of such
   filing to the following persons at the below addresses:

          Liz Brodzinski
          Charles Lee Mudd Jr.
          Mudd Law Offices
          3114 West Irving Park Road, Suite 1W
          Chicago, IL 60618
          clm@muddlaw.com
          lb@muddlaw.com


                                             s/ Deanna S. Colvin




                                                2
